IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 November 13, 2007
                                No. 07-50042
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DANIEL PAUL LOPEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                          USDC No. 3:06-CR-1070-2


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges

PER CURIAM:*
      Daniel Paul Lopez appeals his guilty-plea conviction and sentence for
conspiracy to import five hundred or more grams of cocaine into the United
States, in violation of 21 U.S.C. §§ 963, 952(a), 960(a)(1), and 960(b)(2).
      Lopez argues that the Government breached the plea agreement in his
case by advocating that he be held accountable for a drug quantity higher than
that stipulated to in the factual resume which formed the basis for the guilty

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50042

plea. Lopez has neither shown that his interpretation of the plea agreement was
reasonable nor met his burden of establishing a breach of the plea agreement;
thus he has not shown plain error with respect to this claim. See United States
v. Reeves, 255 F.3d 208, 210 (5th Cir. 2001).
      The judgment of the district court is AFFIRMED.




                                       2